Title: To James Madison from John Gavino, 13 August 1808
From: Gavino, John
To: Madison, James



No: 60.
Sir
Gibraltar 13. August 1808

The want of safe Conveyance has kept the Inclosed back, also several others which go by this Conveyance, to all which I have the honour of referring you, & to the Chronciles herewith for what relates to the affairs of Spain, as nothing else Occurrs.
Mr: Young our Consul General for Madrid was here a few days ago, told me had some Dispatches from Mr: Erving, with which he went for England in order to proceed in the Packet from Falmouth.
British Troops to the amount of 30.000 Men they say are to act in Spain & Portugal in favour of the Patriots.  Those that went some time since went from off Cadiz to the latter Kingdom and others have arrived from England.
You have inclosed the list of the last Six Months arrivals & departures & I have the honour to be with Respect Sir Your most obedt. & most huml. Sert.

John Gavino

